ORDER

PER CURIAM.
Avery Taylor (“defendant”) appeals the judgment on his conviction of two counts of first degree statutory sodomy, one count of child molestation in the first degree, one count of burglary in the first degree, one count of second degree child molestation, and violation of a protective order. Defendant claims the trial court plainly erred in allowing the state to submit a question to the jury panel during voir dire and in allowing certain closing argument by the prosecutor.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).